DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urban et al. (US 2013/0127944).
(1) regarding claim 1:
Urban ‘944 discloses an image forming apparatus (10 In Fig. 1), comprising: 
a print engine to form an image (12, 32 and 34 in Fig. 1, and paragraph [0017]); 
a DC motor to drive the print engine (DC motor 13 in Fig. 1 driving the print engine); 
a driving circuit to provide a current to the DC motor (63 in Fig. 1 and paragraph [0020], providing electrical power to the motor), and to sense a variation of the current provided to the DC motor (paragraphs [0029]-[0030], where different current variations are sensed); and 
a processor (controller 80 in Fig. 1 and paragraph [0019]) to calculate a temperature of the DC motor based on the variation of the current flowing through the DC motor, and to control an operation of the image forming apparatus based on the calculated temperature (paragraphs [0033]-[0034], where the temperature of the motor is calculated and the operation of the printing device is controlled accordingly).

(2) regarding claim 2:
Urban ‘944 further discloses the processor to control the driving circuit to provide a current of a predetermined magnitude which prevents the DC motor from rotating to the DC motor (paragraph [0040], where a current is provided to control de DC motor from overheating using a lower current).

(3) regarding claim 3:
Urban ‘944 further discloses the processor to calculate the temperature of the DC motor based on the variation of the current when a brush of the DC motor is disposed at a predetermined position (paragraphs [0007]-[0008], where the temperature calculation is made based on a predetermined position).

(4) regarding claim 10:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

(5) regarding claim 11:
The limitations are similar to those treated in claim 2 and are met by the same references as discussed above.

(6) regarding claim 12:
The limitations are similar to those treated in claim 3 and are met by the same references as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Urban et al. (US 2013/0127944) in view of LeBlanc (US 2006/0290770).
(1) regarding claim 4:
Urban ‘944 discloses all the subject matter as described above except wherein the driving circuit comprises an encoder to output a predetermined signal when the DC motor rotates once, 30WO 2020/219175PCT/US2020/022630the processor to calculate the temperature of the DC motor based on the variation of the current when the predetermined signal is received from the encoder.
However, LeBlanc ‘770 teaches wherein the driving circuit comprises an encoder to output a predetermined signal when the DC motor rotates once (paragraph [0090], where an encoder counts the number of pulses), 30WO 2020/219175PCT/US2020/022630the processor to calculate the temperature of the DC motor based on the variation of the current when the predetermined signal is received from the encoder (paragraphs [0038]-[0039], where the temperature is calculated based on the current variation).
Having a system of LeBlanc ‘770 reference and then given the well-established teaching of Urban ‘944 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Urban ‘944 to include the limitations as taught by LeBlanc ‘770 because the number of output data lines, hold times, setup times, and number of bits per data line, are all programmable. As a result, the same controller may be used with a variety of printers by reprogramming the controller, thereby eliminating the time and expense of redesigning and remanufacturing the controller (paragraph [0214]).

Allowable Subject Matter
Claims 5-9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A. Claim 5 discloses the unique and distinct limitations of “wherein the driving circuit comprises: a shunt resistance to sense a variation of the constant current; a filtering circuit to perform low pass filtering on a voltage of the shunt resistance; and an amplification circuit to amplify an output value of the filtering circuit and to provide the amplified output value to the processor”, either alone or in combination, the applied prior art does not teach the claimed subject matter. Claims 6-7 depend on claim 5, therefore a similar analysis applies.
B. Claims 8 and 14 disclose the unique and distinct limitations of “the processor to perform a requested print job in a normal mode when the calculated temperature being 31WO 2020/219175PCT/US2020/022630 within a predetermined first temperature range, , and to perform the requested print job in a stress mode in which at least one of a number of consecutive prints or a print speed is reduced, when the calculated temperature is within a second temperature range that is higher than the predetermined first temperature range”, either alone or in combination, the applied prior art does not teach the claimed subject matter. Claims 9 and 15 depend on claims 8 and 14 respectively, therefore a similar analysis applies.
C. Claim 13 discloses the unique and distinct limitations of “wherein the sensing comprises sensing the variation of the current provided to the DC motor using a voltage value of a shunt resistance to feedback information on a magnitude of the constant current”, either alone or in combination, the applied prior art does not teach the claimed subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675